Citation Nr: 0738450	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO. 04-36 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).

2. Entitlement to an initial rating in excess of 10 percent 
for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1954. His awards and decorations included the Combat 
Infantryman Badge and the Parachute Badge.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a March 2004 rating decision by the RO.

In September 2007, the veteran had a hearing at the RO before 
the Veterans Law Judge whose name appears at the end of this 
decision.

The issue of an initial increased rating for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

Since the RO received the veteran's claim for service 
connection for bilateral hearing loss disability in June 
2003, that disability has been manifested by no worse than 
Level IV impairment in his right ear and no worse than Level 
V impairment in his left ear.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for bilateral hearing loss disability have not been met. 
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and Supp. 2006); 
38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.85, 4.86, Diagnostic 
Code 6100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of his claim 
for an increased initial rating for bilateral hearing loss 
disability. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a veteran 
of the information and evidence not of record that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103; 38 
CFR § 3.159(b)(1). As part of that notice, VA must inform the 
veteran of the information and evidence he is expected to 
provide, as well as the information and evidence VA will seek 
to obtain on his behalf. In addition, VA must advise a 
veteran to provide any additional evidence in his possession 
that pertains to the claim. See 38 U.S.C.A. § 5103; 38 CFR § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The notice must be provided to a veteran before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO). Id; see 
also, Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
However, VA may proceed with adjudication of a claim if 
errors in the timing or content of the notice are not 
prejudicial to the veteran. Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Dunlap v. Nicholson, No. 03-320 (U.S. Vet. 
App. Mar. 22, 2007); see also Pelegrini, 18 Vet. App. at 121.
In June 2003, the RO reportedly received the veteran's claims 
of service connection for hearing loss disability. 

By a rating action in March 2004, the RO granted that claim 
and assigned a 10 percent rating effective June 30,2003. The 
veteran disagreed with that rating, and this appeal ensued.

In March 2004, the RO informed the veteran of the information 
and evidence necessary to substantiate his claim for an 
increased rating, and specified the information and evidence 
he had to submit, the information and evidence VA had to 
obtain, and the need for him to advise VA of or submit any 
further evidence that pertained to his increased rating 
claim.

In March 2006 and several times thereafter, the RO notified 
the veteran that once service connection for a particular 
disability had been established, a disability rating would be 
assigned in accordance with the criteria set forth in the VA 
schedule for evaluating disabilities. 38 C.F.R. Part 4. The 
RO also notified the veteran that an effective date for the 
award of benefits would be assigned and would be based, 
generally, on the date of the receipt of the claim for 
benefits or when the evidence showed a level of disability 
that supported a certain rating under the rating schedule. 
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Although notice of the information and evidence necessary to 
establish an assigned rating was not provided to the veteran 
at the time he filed his claims of service connection, he was 
not prejudiced by that error. Such notice was sent to the 
veteran shortly after the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in 
Dingess/Hartman. 

Following such notice, the veteran continued to submit 
evidence in support of his claim, and the issue of an 
increased rating for hearing loss disability was 
readjudicated. Moreover, the veteran has not challenged the 
effective date or the assigned ratings based on any lack of 
understanding of the evidence and information necessary to 
support his claims. See Mayfield, supra (due process concerns 
with respect to notice requirements must be pled with 
specificity). 
After reviewing the record, the Board finds that VA has met 
its duty to notify and assist the veteran in the development 
of information and evidence necessary to support his claim 
for an increased initial rating for bilateral hearing loss 
disability. It appears that all relevant evidence identified 
by the veteran has been obtained and associated with the 
claims folder. Indeed, he has not identified any outstanding 
evidence which could be used to support that claim. 
Therefore, with respect to the claim for an increased initial 
rating for hearing loss disability, the record has been fully 
developed, and it is difficult to discern what additional 
guidance VA could provide to the veteran regarding what 
further evidence he should submit to substantiate the claim. 
Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). 

In light of the foregoing, further action is unnecessary in 
order to meet VA's statutory duty to notify and assist the 
veteran in the development of his claim for an increased 
initial rating for bilateral hearing loss disability. See, 
e.g., Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(development that would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). Accordingly, the Board will 
proceed to the merits of the associated issue on appeal. 

Analysis

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the diagnostic codes of the Schedule for Rating 
Disabilities. 38 U.S.C.A. 1155; 38 C.F.R. Part 4 (2007). 

The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability. 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7. 

The RO decision in March 2004, which granted the veteran's 
claim of entitlement to service connection for hearing loss 
disability was an initial rating award. When an initial 
rating award is at issue, a practice known as "staged" 
ratings may apply. That is, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found. Fenderson v. West, 12 Vet. App. 119 
(1999). 

Therefore, in accordance with 38 C.F.R. §§ 4.1 and 4.2 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
each of the service-connected disabilities. 

The veteran argues that his hearing loss disability warrants 
more than a 10 percent disability rating, because he has 
great difficulty understanding conversations, particularly in 
a crowded room. He also reports difficulty when listening to 
television. 

Disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule. Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992). In this case, a 
comparison of the veteran's degree of hearing impairment with 
the rating schedule criteria consistently results in a 10 
percent evaluation. Accordingly, that rating will be 
confirmed and continued, and the appeal will be denied.

For VA purposes, the severity of hearing impairment is 
determined by comparing audiometric test results in the 
conversational voice range (1000, 2000, 3000, and 4000 hertz) 
with the criteria set forth in the diagnostic codes under 38 
C.F.R. §§ 4.85 and 4.86. 

Those diagnostic codes establish eleven levels of auditory 
acuity, from Level I for lesser degrees of hearing impairment 
through Level XI for greater degrees of hearing impairment. 
38 C.F.R. § 4.85. 

Alternative criteria may be employed, where, as here, the 
pure tone thresholds are 30 decibels or less at frequencies 
of 1000 Hertz and below, and 70 decibels or more at 2000 
Hertz. 38 C.F.R. § 4.86. 
After a level of auditory acuity is determined for each ear, 
those levels are combined to give an overall level of hearing 
impairment. 38 C.F.R. § 4.85. 

The method used to determine the level of hearing impairment 
will be that which produces the results most favorable to the 
veteran. 

Since the veteran filed his initial claim of entitlement to 
service connection for hearing loss disability in June 2003, 
he has undergone three VA audiologic examinations.

In October 2003, the veteran demonstrated the following pure 
tone thresholds at the indicated hertz levels:




HERTZ



500
1000
2000
3000
4000
RIGHT
NA
10
70
65
70
LEFT
NA
20
75
70
70

After rounding, the average puretone threshold at the 
indicated hertz levels was 54 decibels in the right ear and 
59 decibels in the left ear. 

Speech reception testing revealed recognition ability of 92 
percent in the right ear and 88 percent in the left ear.

Under the standard rating criteria, the average puretone 
threshold translates to Level I hearing impairment in the 
right ear and Level III hearing impairment in the left ear. 
38 C.F.R. § 4.85, Table VI.

Under the alternative criteria, the average puretone 
threshold translates to Level III hearing impairment in the 
right ear and Level IV hearing impairment in the left ear. 
However, those numerals are then elevated to the next higher 
numeral to reflect Level IV hearing impairment in the right 
ear and Level V hearing in the left ear. 38 C.F.R. § 4.86, 
Table VIa.

During VA audiometric testing in November 2004, the veteran 
demonstrated the following pure tone thresholds at the 
indicated hertz levels:




HERTZ



500
1000
2000
3000
4000
RIGHT
NA
20
65
65
75
LEFT
NA
30
75
65
70

After rounding, the average puretone threshold at the 
indicated hertz levels was 56 decibels in the right ear and 
60 decibels in the left ear. 

Speech reception testing revealed recognition ability of 84 
percent in the right ear and 80 percent in the left ear.

Under the standard rating criteria, the average puretone 
threshold translates to Level II hearing impairment in the 
right ear and Level IV hearing impairment in the left ear. 
38 C.F.R. § 4.85, Table VI.

Based on the November 2004 results of audiologic testing, the 
alternative criteria are not applicable to determine the 
level of hearing impairment in the veteran's right ear. 
However, the alternative criteria are applicable in 
determining the level of hearing impairment in his left ear. 
Under those criteria, the average puretone threshold 
translates to Level IV hearing impairment in the left ear, 
which is then raised to Level V. 38 C.F.R. § 4.86, Table VIa.

In January 2006, the veteran demonstrated the following pure 
tone thresholds at the indicated hertz levels:




HERTZ



500
1000
2000
3000
4000
RIGHT
NA
20
65
65
70
LEFT
NA
30
70
65
70

After rounding, the average puretone threshold at the 
indicated hertz levels was 54 decibels in the right ear and 
59 decibels in the left ear. 

Speech reception testing revealed recognition ability of 92 
percent in each ear.

Under the standard rating criteria, the average puretone 
threshold translates to Level I hearing impairment in the 
right ear and Level II hearing impairment in the left ear. 
38 C.F.R. § 4.85, Table VI.

As with the results obtained in November 2004, the January 
2006 audiologic test results are not applicable in 
determining the level of hearing impairment in the veteran's 
right ear. However, the alternative criteria are, again, 
applicable in determining the level of hearing impairment in 
his left ear. Under the alternative criteria, the average 
puretone threshold translates to Level II hearing impairment 
in his left ear, which is then raised to Level III. 38 C.F.R. 
§ 4.86, Table VIa.

The foregoing reports of VA audiometric testing show during 
the course of the appeal, the veteran has demonstrated no 
worse than level IV hearing impairment in his right ear and 
no worse than level V impairment in his left ear. Although VA 
has issued him hearing aids, that level of impairment has 
been contemplated by the 10 percent evaluation since service 
connection became effective in June 2003. There is no basis 
for a higher rating; and therefore the current evaluation is 
confirmed and continued.


ORDER

An initial rating in excess of 10 percent for bilateral 
hearing loss disability is denied.




REMAND

The veteran also seeks an initial rating in excess of 30 
percent for his service-connected PTSD.

During his hearing in September 2007, the veteran testified 
that he was receiving counseling for PTSD at the Vet Center 
in Austin, Texas. Although evidence on file includes records 
of the veteran's Vet Center counseling, there are no records 
of such counseling after July 2004. 

In light of the foregoing, additional development of the 
record is warranted prior to further appellate consideration. 
Accordingly, the issue of an increased rating for PTSD is 
remanded for the following actions:

1. Request that the Austin Vet Center 
provide records of the veteran's 
counseling from June 2004 through the 
present. Also request that the veteran 
provide any such records he may have in 
his possession. 

Efforts to obtain such records must 
continue until it is determined that they 
do not exist or that further attempts to 
obtain them would be futile. The non-
existence or unavailability of such 
records must be verified by each Federal 
department or agency from whom they are 
sought. 38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2).

2. When the actions requested in part 1 
have been completed, undertake any other 
necessary development, such as the 
scheduling of any indicated VA 
examinations, if deemed by the RO/AMC to 
be appropriate under the law. Then, 
readjudicate the issue of entitlement to 
an increased initial rating for PTSD. 
If the benefits sought on appeal are not 
granted to the veteran's satisfaction, he 
and his representative must be furnished 
a Supplemental Statement of the Case and 
afforded an opportunity to respond. 
Thereafter, if in order, the case should 
be returned to the Board for further 
appellate action. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue. 

The veteran need take no action unless he is notified to do 
so. It must be emphasized, however, that he has the right to 
submit any additional evidence and/or argument on the matters 
the Board has remanded to the RO. Kutscherousky v. West, 12 
Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


